Newbubgeb, J.
Two actions were brought by the plaintiff against the defendant, one to recover damages for personal injuries received by falling from a ferry boat operated by the defendant, and the other for damages for the loss of property, consisting of personal effects lost at the time of her fall.
'The answer in each action was a general denial, except the defendant admitting operating the ferry boat and further alleging contributory negligence of the plaintiff.
By order, the two actions were consolidated.
*782The trial of the consolidated actions resulted in a verdict for the plaintiff and against the defendant.
From the judgment entered upon the verdict and the order denying defendant’s motion for a new trial this appeal is taken.
It is contended that the trial justice erred in refusing to charge, as requested, certain propositions as to the duty defendant owed plaintiff while a passenger on the ferry boat; and as to the duty which rested on the plaintiff in exercising care and watchfulness, and that the damages awarded by the jury were excessive.
The question of the liability of the defendant and of the law on contributory negligence was properly and clearly submitted to the jury by the learned trial justice.
The damages awarded by the jury were not excessive.
The judgment and order appealed from must be affirmed, with costs.
Ehrlich, Oh. J., and Fitzsimons, J., concur.
Judgment and order affirmed, with costs.